Citation Nr: 1760372	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1962 to April 1966.  He died in September 2017 and his surviving spouse has been substituted as the Appellant.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2017, a video hearing was held before the undersigned.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The evidence of record favors a finding of a nexus between an in-service event and the Veteran's current diagnosis of tinnitus.  

2.  The Veteran's hearing loss was manifested by auditory thresholds of greater than 40 decibels at 3000 and 4000 hertz (Hz) for both ears and by Maryland CNC speech recognition scores of 94 percent or less for the right ear only.  

3.  The evidence of record favors a finding of a nexus between an in-service event and the Veteran's current diagnosis of bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the Veteran's bilateral hearing loss claim, service connection will be presumed for certain chronic diseases, including bilateral hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  As the evidence does not support a diagnosis of hearing loss within one year of service, service connection is not available on a presumptive basis.

Service connection for bilateral hearing loss is still available on a direct basis.  Regarding the first element, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran's January 2014 examination provides for a diagnosis of hearing loss.  Puretone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
60
70
LEFT
15
10
15
65
65

Speech recognition ability using the Maryland CNC test is 94 percent in the right ear and 96 percent in the left ear.  Auditory thresholds of greater than 40 decibels at 3000 and 4000 hertz (Hz) for both ears constitute a diagnosis of bilateral hearing loss for VA purposes.  The first element of service connection is satisfied.  

As with the tinnitus claim, the second element is satisfied by the Veteran's competent testimony that he was exposed to acoustic trauma while working as a blasting, quarrying, and equipment operator during service.  

The third element is also satisfied.  A January 2014 VA medical opinion states that the Veteran's bilateral hearing loss is less likely than not related to service because the Veteran's exit examination indicated normal hearing in both ears, there is no evidence of in-service hearing difficulty, and because the Veteran was exposed to substantial occupational noise after service.  But an August 2015 private medical opinion opines that the Veteran's "present severe frequency [sensorineural hearing loss] would be considered to be at least partially if not largely caused by his military service noise exposure" in light of his "fairly significant firearm exposure and work with explosives while in military service."  As the evidence is at least in equipoise, the Veteran is entitled to a favorable finding regarding the nexus element.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Since all three elements are satisfied, the Veteran is entitled to prevail on his claim of entitlement to service connection for bilateral hearing loss.  

These three elements are also satisfied for tinnitus.  The Veteran has testified that has tinnitus, which is sufficient to establish the first element, because a diagnosis of tinnitus is within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The second element is satisfied by the Veteran's testimony that he was exposed to acoustic trauma while working as a blasting, quarrying, and equipment operator during service.  The third element is satisfied by a January 2014 VA medical opinion, which states that the Veteran's "tinnitus is at least as likely as not . . . a symptom associated with [his] hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  As the Board has determined that service connection for bilateral hearing loss is warranted, based on this opinion, the Board finds that service connection is also warranted to the Veteran's tinnitus on a secondary basis.  






ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bilateral hearing loss is granted.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


